COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 GILLES L. DELISLE and HELGA                    §
 DELISLE,                                                      No. 08-08-00327-CV
                                                §
                  Appellants,                                        Appeal from the
                                                §
 v.                                                             120th District Court
                                                §
 GMF, Inc.,                                                  of El Paso County, Texas
                                                §
                  Appellee.                                          (TC#2007-3960)
                                                §

                                 MEMORANDUM OPINION

       Appellants move to voluntarily dismiss their interlocutory appeal of a November 5, 2008,

order of the trial court denying their special appearance motions, pursuant to TEX .R.APP .P.

42.1(a)(1). The Appellants no longer wish to pursue this appeal. The Court concludes that the

motion should be granted. Therefore, we dismiss the appeal with costs taxed against the Appellants

since there is no agreement otherwise. See TEX .R.APP .P. 42.1(d).



                                                    GUADALUPE RIVERA, Justice
March 19, 2009

Before Chew, C.J., McClure, and Rivera, JJ.